DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8, 10, 12, 13, 15, and 17-20 in the reply filed on 1/10/2022 is acknowledged.
Claims 9, 11, 14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sim et al (US 2021/0036010 and Sim hereinafter) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1-3, 7-8, 10, and 13: Sim discloses [claim 1] a vertical memory device (Fig. 6), comprising: circuit patterns (PTR) of peripheral circuits on a substrate (1), the circuit patterns including a lower conductive pattern (Fig. 6; [0046] and [0048]; lower conductive pattern is top most 33 in 50); cell stack structures (CS) over the circuit patterns and spaced apart in a first horizontal direction (D1), wherein each of the cell stack structures includes gate electrodes (EL) spaced apart in a vertical direction (Fig. 6; [0051] and [0053]); a first insulating interlayer (150) covering the cell stack structures and a portion between the cell stack structures (Fig. 6; [0092]); a through via contact (leftmost TPLG) passing through the first insulating interlayer (150) between the cell stack structures to contact an upper surface of the lower conductive pattern (Fig. 6; [0072]); at least one dummy through via contact (two middle TPLGs) passing through the first insulating interlayer (150) between the cell stack structures and disposed adjacent to the through via contact (Fig. 6; [0072]); and upper wiring (TW) on the through via contact (Fig. 6; [0071]); [claim 2] wherein lower wiring (31) is connected to the lower conductive pattern (uppermost 33) contacting a bottom of the through via contact (leftmost TPLG), and the lower wiring (31) is not connected to the lower conductive pattern (uppermost 33) contacting a bottom of the at least one dummy through via contact (Fig. 6; [0046], [0048], and [0072]; dummy contact are the two middle TPLGs); [claim 3] wherein the at least one dummy through via contact (two middle TPLGs) includes a plurality of dummy through via contacts (two middle TPLGs) respectively disposed adjacent to the through via contact (Fig. 6; [0072]; “adjacent” is interpreted to mean -near-); [claim 7] wherein an upper diameter of the through via contact is substantially the same as an upper diameter of the at least one dummy through via contact (Fig. 6; [0072]; as shown in the figure, all diameters are the same); [claim 8] wherein a bottom of the at least one dummy through via contact (two middle TPLGs) is in contact with an upper surface of the lower conductive pattern (Fig. 6; [0046] and [0048]); [claim 10] base semiconductor patterns (100a/b) on respective bottoms of the cell stack structures (CS), wherein the through via contact and the at least one dummy through via contact are disposed between the base semiconductor patterns (Fig. 6; [0040]-[0044]); [claim 13] wherein the upper wiring (TW) includes a plurality of upper contacts contacting an upper surface of the through via contact and an upper conductive pattern contacting an upper surface of an uppermost one of the upper contacts (Fig. 6; [0071]; CL can be connected to leftmost TPLG through a via plug connected to CL).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being obvious over Sim in view of Xie et al (US 9,520,562 and Xie hereinafter).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 6: Although the structure disclosed by Sim shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
wherein the through via contact has an aspect ratio of between about 30 to 200:1 based on a lower diameter of the through via contact, and the at least one dummy through via contact has an aspect ratio of between about 30 to 200:1 based on a lower diameter of the at least one dummy through via contact.  
	Sim discloses a memory device with identical vertical vias (the dummy through contact via and for the through via contacts).

	Since the two different vias of Sim are identical in size, applying the dimensions of Xie will result in both vias of Sim having the same aspect ratio.
Therefore, the claimed invention would have been obvious at the time the invention was made to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing an aspect ratio of Xie, such as 35 or higher; if this leads to the anticipated success, in the instant case vias that can extend as far as needed to connect electrical lines, it is likely the product not of innovation but of ordinary skill.
As to claim 12: Although the structure disclosed by Sim shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
wherein a height of the through via contact falls in a range of about 3 µm to 20 µm.  
	Xie discloses that a vertical via, such as the one in Sim, can ha e a height range (or depth range) of 0.5 µm to about 20 µm, see column 8, lines 37-48. 
	As stated in MPEP 2144.05(I), “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Allowable Subject Matter
Claims 4-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Sim, discloses a vertical memory device (Fig. 6), comprising: circuit patterns (PTR) including a lower conductive pattern (Fig. 6; [0048] and [0079]); cell stack structures (CS) over the circuit patterns and spaced apart in a first horizontal direction (D1), wherein each of the cell stack structures includes gate electrodes (EL) spaced apart in a vertical direction (Fig. 6; [0030] and [0053]); a first insulating interlayer (150) covering the cell stack structures and a portion between the cell stack structures (Fig. 6; [0065]); a through via contact (leftmost TPLG) passing through the first insulating interlayer (150) between the cell stack structures (CS) to contact an upper surface of the lower conductive pattern (topmost 33) and electrically connect a lower transistor (Fig. 6; [0072]); at least one dummy through via contact (middle two TPLGs) disposed adjacent to the through via contact, passing through the first insulating interlayer (150) between the cell stack structures and electrically insulated from the lower transistor (Fig. 6; [0072]); and an upper wiring (TW) on the through via contact (Fig. 6; [0071]). Sim fails to expressly disclose wherein a ratio of an upper diameter of the through via contact and a distance between the through via .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813